Citation Nr: 0601169	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  99-23 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1944 to 
January 1948. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in which the RO denied the veteran's claim for 
service connection for PTSD.  

In April 2000, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  

In July 2003, the Board remanded the matter for further RO 
action.  After accomplishing the requested actions, the RO 
continued the denial of the claim, and returned the matter to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran is not shown to have engaged in combat with 
the enemy during his active duty service during World War II, 
and service records or other credible evidence has 
corroborated the occurrence of none of the veteran's claimed 
in-service experiences. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A,5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

VA regulation also specifies that VA will ask veterans to 
submit all relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

VA fulfilled its notice requirements primarily by issuance of 
VCAA letters in October 2002 and July 2005.  These letters 
appropriately notified the veteran what VA would do and what 
he must do in furtherance of his claim.  Additionally, these 
letters, along with a statement of the case issued in August 
1999, and supplemental statements of the case issued in 
January 2000, May 2000, June 2000, September 2000, October 
2001, and September 2003, informed the veteran with 
specificity what would be required for his claim for service 
connection for PTSD to be granted.  By the appealed May 1999 
rating action as well as by the noted statement of the case 
and supplemental statements of the case, the veteran was 
informed of evidentiary and procedural development in the 
course of his appeal, the evidence obtained and considered, 
and evidentiary bases for the RO's continued denial of his 
claim in the course of appeal, as well as the corollary 
factual bases upon which the appealed claim might be granted.  

The veteran was afforded the opportunity to address his 
claim, including by testimony at an RO hearing in April 2000, 
as well as by multiple submitted statements.  A transcript of 
that hearing is contained in the claims file.  

VA treatment records and indicated private treatment records 
were obtained and associated with the claims file, including 
records of Dr. Willie Moseley, a private care provider, 
obtained in October 2002.  In connection with his claim, the 
veteran was also afforded VA examinations in April 1999 and 
November 2004, the reports of which are of record.  

On development, the RO learned that the National Personnel 
Records Center (NPRC) did not have the veteran's service 
medical records.  The RO made all reasonable attempts to 
obtain the veteran's service medical records, including 
requesting those records from the Department of the Navy.  
However, a reply from the Department of the Navy in October 
2001 informed that the service medical records had long since 
been dispatched.  When a veteran's records have been lost, 
the VA has an obligation to search for alternative records 
that support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Moreover, although there is a lack of service 
medical records, VA regulations provide that service 
connection may be shown through other evidence.  Smith v. 
Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) 
(2005).  Available service personnel records were associated 
with the claims file in October 2000.  

The veteran was informed of the absence of service medical 
records by a VA letter in October 2001, and was informed of 
that the veteran's claim might be substantiated by other 
means, including by evidence sought with VA assistance.  
However, the veteran has not informed of sources of 
additional evidence to support his claim, to include with 
respect to his alleged in-service stressors, and attempts to 
verify the alleged stressor that could be potentially 
verified were carried out.  As explained in the body of this 
decision, below, this resulted in confirmation that the loss 
of a ship that the veteran allegedly witnessed was lost 
approximately one year prior to the veteran's period of 
active service.  

The Board regrets that the veteran's service medical records 
were lost or otherwise destroyed.  But appropriate efforts 
were made, as noted, to assist the veteran in the development 
of his claim, in an attempt to remedy this deficiency in the 
record.  However, such accommodation cannot negate the 
veteran's ultimate responsibility to support his claim with 
necessary evidence.  See 38 U.S.C.A. § 5103A(a)(1),(3) (West 
2002 & Supp 2005) (VA shall make reasonable efforts to obtain 
records which the claimant identifies; no further efforts 
need be undertaken if such efforts would be futile.).  While 
the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The Board also notes that the RO was required to complete 
certain development by a Board remand in July 2003.  Pursuant 
to those instructions, the RO afforded the veteran a December 
2003 VA examination notice letter that also served as the 
VCAA notice letter.  Both these purposes fulfilled 
requirements of the Board remand.  The veteran and his 
representative did not inform the RO of any additional, 
unobtained pertinent evidence in response to the VCAA letter.  
The veteran was afforded a VA psychiatric examination in 
November 2004 to address PTSD, and a report of that 
examination is contained in the claims file.  The RO 
thereafter issued the September 2005 supplemental statement 
of the case addressing the claim on appeal.  The Board is 
satisfied that the action requested in the July 2003 remand 
has been accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Hence, all reasonable efforts have been undertaken to afford 
the veteran the opportunity to further his claim, including 
by testimony, and there is no indication that additional 
development efforts will further his claim.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

II.  Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, which includes 
the criteria for a diagnosis of PTSD.

Turning first to the question of diagnosis, the Board notes 
that the record includes various diagnoses of PTSD, to 
include in connection with an April 1999 VA examination.  
More recently, however, a November 2004 VA physician 
concluded, following examination of the veteran that, despite 
past diagnoses, the veteran does not currently suffer from 
PTSD.  That examiner noted that it may be that dementia has 
displaced PTSD in this veteran, or may only be masking the 
veteran's ability to express his current symptoms of PTSD.  

Aside from the question of whether there is, since the date 
of the November 2004 VA examination, a valid current 
diagnosis of PTSD, the Board points out that the veteran 
might still be afforded service connection for PTSD for a 
period from his date of claim, based on diagnoses of PTSD 
then rendered, if it could be established that remaining 
criteria for service connection for PTSD were met-that is, a 
link between the diagnosis and the veteran's symptoms, and 
credible supporting evidence that a claimed in-service 
stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service Form DD-214 informs that he served in 
the Navy and was a Signalman, Third Class.  He entered 
service in April 1944 and separated from service in January 
1948.  The record does not establish that the veteran engaged 
in combat with the enemy, nor is there any specific 
allegation, or evidence, that the veteran had a stressful 
experience associated with him engaging in combat with the 
enemy.  Rather, the single alleged in-service stressor about 
which the veteran provided sufficient detail for 
verification, and for which verification might be possible, 
is his report of witnessing a ship hit a mine and blow up.  
The veteran provided the name of the ship as YP-442.  

In the course of development, the RO obtained information 
concerning YP-442 from a Naval website, providing the 
NavSource Naval History of the United States Navy - Losses in 
World War II.  As the RO recounted in the supplemental 
statement of the case issued in September 2005, that web site 
informed that the USS YP-442 was lost by grounding off New 
Caledonia in April 1943.  Since that date was approximately 
one year prior to the veteran's entry into service, that 
incident could not have been witnessed by the veteran during 
his service, and hence cannot serve as an in-service stressor 
to support the veteran's claim of entitlement to service 
connection for PTSD.  

An inquiry was made to the Armed Services Center for Research 
of Unit Records (CURR) in July 2004 in an attempt to verify 
the veteran's reported history of YP-422 as a ship hit by a 
mine, as witnessed by the veteran while he was stationed at 
New Caledonia, in late 1944 or early 1945.  However, in CURR 
replied that it could locate no records of the craft YP-44 at 
the National Archives and Records Administration, for the 
years 1944 and 1945.  This is entirely consistent with the 
Naval records showing that the ship was lost in 1943.  

In the December 2005 Informal Hearing Presentation, the 
veteran's representative argues that the veteran's memory is 
fading and hence he may have provided the wrong name for the 
ship whose loss by a mine explosion he had witnessed while he 
was stationed at New Caledonia.  As noted above, the 
veteran's most recent VA examination in November 2004 
confirms that the veteran's memory is significantly impaired, 
with current diagnoses including dementia.  Despite this, 
however, the Board cannot simply ignore the regulatory 
requirement of a corroborated in-service stressor to support 
a diagnosis of PTSD for purposes of service connection. 

In addition to the stressor noted above, the veteran has 
alleged other in-service stressful events.  However, either 
the veteran has not been able to provide sufficient 
information to verify the occurrence of any such stressor, or 
the events claimed are not independently verifiable.  

For example, in his response to the PTSD questionnaire, the 
veteran asserted that he saw a  PT boat that went out to meet 
a ship off New Caledonia hit a mine and blow up some time in 
1ate 1944 or early 1945; however, the veteran could not 
recall other details, such as the month in which this event 
occurred.  There would certainly have been records of U.S. 
Naval ships that were lost off the coast of New Caledonia 
during the veteran's period of service.  However, a record of 
Naval ships lost during World War II, between December 1941 
and October 1945, as documented in the claims file, from the 
noted website, NavSource Naval History of the United States 
Navy - Losses in World War II, provided records of YP and YA 
Naval craft lost.  Of these, only the USS YP 422 was lost off 
of New Caledonia, with that loss in April 1943, as noted.  
Hence, there are no records of any Naval ship sinkings off 
the coast of New Caledonia during the veteran's period of 
service that corresponded to the veteran's accounts.  

The veteran's other claimed stressors include that he was 
pinned between a weapon carrier and a rock wall in the course 
of a near-collision on a mountain road, and that he was 
aboard a ship that encountered severe storms at sea; however, 
these appear to be the type of anecdotal experiences that are 
not independently verifiable, and the veteran has neither 
alleged that any records were made documenting the alleged 
stressful or events, nor provided corroborating evidence to 
verify the occurrence of any such claimed stressors.  

As regards the latter point, the Board notes that submitted 
into the record in October 2000 was a brief statement by a 
gentleman alleging that his father was in World War II with 
the veteran, and alleging that his father had told him of the 
ship that his father and the veteran had seen hit by a mine 
and go down.  However, for several reasons, this statement 
cannot serve as credible evidence corroborating the 
occurrence of the veteran's alleged stressor of having 
witnessed a ship hit a mine and sink off of New Caledonia, 
with numerous soldiers drowning.  First, the ship as alleged 
by the veteran to have gone down off the coast of New 
Caledonia, the USS YP-442, has been confirmed to have gone 
down before the veteran's period of service.  Thus, this 
gentleman's father may have witnessed the event in 1943, when 
the USS YP-442 went down and before the veteran entered 
service.  Second, while this gentleman informs that he was 
told by his father of the ship going down, he does not state 
that he was told by his father that his father had witnessed 
the veteran witnessing the ship going down.  Hence, his 
statement does not actually support the alleged stressor-
that the veteran witnessed the alleged event.  Third, the 
affiant's allegation of what his father told him-and not 
what he saw or experienced, himself-is based on hearsay, and 
is simply too attenuated to credibly establish the occurrence 
of one of the veteran's alleged in-service stressors.  

Absent credible evidence that an alleged in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the requirements of 38 C.F.R. § 3.304(f) 
are not met, and the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


